Exhibit 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (the “Agreement”) is made and entered into as of the 9th day
of March, 2017, by and between EZTD Inc. (formerly known as Win Global Markets
Inc.) a Delaware corporation (the “Company” or the “Borrower”), and Compagnie
Financiere St Exupery SICAV-SIF, a Luxembourg company (the “Lender”), (each of
Borrower and Lender shall also be referred to herein as a “Party”, and
collectively, the “Parties”).

 

W I T N E S S E T H :

 

WHEREAS, at the request of the Borrower, the Lender has agreed to make available
to the Borrower, and the Borrower desires to receive from the Lender, a loan in
the aggregate principal amount of $2,800,000, subject to and in accordance with
the terms and conditions set forth in this Agreement;

 

WHEREAS, at the request of the Lender, the Borrower has agreed that at any time
the Loan (as hereinafter defined) remains outstanding, no assets of the Borrower
or any of its subsidiaries will be disposed of if not agreed to by the Lender;

 

WHEREAS, at the request of the Lender, the Borrower has agreed that at any time
the Loan remains outstanding the Borrower and its subsidiaries shall not incur
any new indebtedness other than as specified in Section 2.6 of this Agreement
unless otherwise agreed by the Lender and Finandrea S.P.A.;

 

WHEREAS, the Parties wish to set forth and memorialize their mutual rights and
obligations with respect to the Loan, as set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree as follows:

 

1. Definitions and Interpretation

 

1.1.      The preamble to this Agreement forms an integral and a binding part of
this Agreement.

 

1.2.     The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs and exhibits
shall, unless otherwise provided, refer to sections and paragraphs hereof and
exhibits attached hereto.

 

1.3.      In addition to the terms defined elsewhere in this Agreement, for all
purposes of this Agreement the following terms shall have the meanings given to
them in this Section 1.3:

 

1.3.1    “Agreement” means this Agreement, including all annexes, exhibits,
appendices and schedules hereto as the same may hereafter be amended, modified
or supplemented from time to time.

 

1.3.2.   “Business Day” means the day on which commercial banks in New York, NY
are open to the public.

 

1.3.3.   “Default” means an Event of Default or an event or circumstance which
would be, with the expiration of the applicable grace period, the giving of
notice or the making of any determination under the Transaction Documents or any
combination of them, an Event of Default. A Default is “continuing” if it has
not been remedied or waived. An Event of Default is “remedied” only if: (i) the
Borrower has notified the Lender of the existence of the relevant Default; (ii)
the Default is of a type that is reasonably capable of remedy; and (iii) prior
to the Lender notifying the Borrower that it has exercised or will exercise any
of its rights or remedies under the Transaction Documents (including but not
limited to its right to accelerate the Loan Amount), the Lender confirms to the
Borrower that the Event of Default has been cured to the Lender’s reasonable
satisfaction.

 



 

 

 

1.3.4.   “Event of Default” means an event or circumstance specified as such in
Section 6 (Default) herein provided that in each case an Event of Default shall
occur only after the expiration of any applicable cure period as set forth in
Section 6 (Default) (if any) and the Default is continuing.

 

1.3.5.   “Governmental Authority” means any governmental, legislative,
regulatory or administrative body, agency or authority, any court of judicial
authority, any arbitrator or any public, regulatory authority, whether
international, national, state. municipal or local.

 

1.3.6    “Law” means any statute, law, regulation, treaty, rule, official
directive or guideline of any Governmental Authority, or any interpretation of
any of the foregoing by any Governmental Authority.

 

1.3.7.   “Transaction Documents” means: (a) this Agreement; (b) and any other
agreement or document executed pursuant to any of the above or in connection
with any of the foregoing which is designated in writing by the Lender and the
Borrower as a “Transaction Document”.

 

2. Loan Terms

 

2.1.      Grant of Loan

 

2.1.1.   Subject to the terms and conditions hereof and within one (I) Business
Day following the date hereof (the “Closing”), the Lender shall grant the
Company a loan in the principal amount of $2,800,000 (two million and eight
hundred thousand), (the “Loan” or “Loan Amount”).

 

2.1.2.   The Loan Amount shall be wired to the Borrower by bank wire transfer to
a bank account the details of which shall be provided to the Lender at the
Closing.

 

2.2.     Interest. The Loan Amount shall bear interest (“Interest”) at an annual
rate of 3% (three percent) (calculated on the basis of the actual number of days
elapsed and a 360 (three hundred and sixty) day year).

 

2.3.      Repayment. Subject to Section 2.4, the Company shall repay the Loan
Amount including any accrued and unpaid Interest, in one lump sum, 120 days from
the Closing (the “Repayment Date”).

 

2.4.      Alternate Payment Timing. As long as the Loan remains outstanding and
unpaid and prior to the Repayment Date, in the event the Company conducts an
offering of a sale of the Company’s equity securities in which the Lender
participates, the Lender may request that the Company offset, prior to the
Repayment Date, a portion of the Loan Amount equal to the dollar amount of which
the Lender has subscribed to such offering.

 

2.5.       Payments. All payments to be made by the Company to the Lender in
connection with the Loan, including any repayment, prepayment, payment of
Interest, fees and all other amounts required to be paid to the Lender under the
Transaction Documents, together with VAT (to the extent applicable), shall be
made in U.S. dollars by bank transfer to an account designated in writing by the
Lender.

 



 2 

 

 

2.6.      Company Covenants. Except for the loan in the amount of $700,000
payable in Euros received from Finandrea S.P.A. in conjunction herewith, For so
long as the Loan remains unpaid, the Company and its subsidiaries shall not,
without the prior consent of the Lender and Finandrea S.P.A.: (i) dispose of any
material assets of the Company or any of its subsidiaries; or (ii) incur any new
indebtedness.

 

3. Representations and Warranties of the Company

 

3.1.      The Company is duly organized and validly existing under the laws of
its jurisdiction of incorporation, and has the full power and authority to
consummate the transactions contemplated hereunder.

 

3.2.      The consummation of the transactions contemplated hereunder and the
performance of this Agreement by the Company do not violate the provisions of
its corporate documents, or any applicable law, and will not result in any
breach of; or constitute a default under, any agreement or instrument to which
it is a party or under which it is bound.

 

3.3.      The execution and performance of this Agreement by the Company have
been duly authorized by all necessary actions, and this Agreement has been duly
executed and delivered by the Company. This Agreement is valid and binding upon
the Company and enforceable in accordance with its terms.

 

3.4.      This Agreement, when executed and delivered by or on behalf of the
Company, will constitute the valid and legally binding obligations of the
Company, legally enforceable against the Company in accordance with their
respective terms.

 

3.5.      Other than as explicitly set forth under this Section 3, the Company
makes no other representations and warranties with respect to any transaction
contemplated herein.

 

3.6.      Other than as set forth on Schedule 3.6 annexed hereto, (i) the
Company has not disposed of any material assets and (ii) has no outstanding
financial debt, which, for the avoidance of doubt, is intended to include any
and all liabilities for borrowed money or amounts owed by the Company, other
than in the ordinary course of business, except as described in the Company’s
Quarterly Report on Form 10-Q for the period ended September 30, 2016 filed with
the Securities and Exchange Commission on November 17, 2017.

 

4. Representations and Warranties of the Lender

 

4.1.      The Lender is duly organized and validly existing under the laws of
its jurisdiction of incorporation, and has the full power and authority to
consummate the transactions contemplated hereunder.

 

4.2.      The consummation of the transactions contemplated hereunder and the
performance of this Agreement by the Lender do not violate the provisions of its
corporate documents, or any applicable law, and will not result in any breach
of, or constitute a default under, any agreement or instrument to which it is a
party or under which it is bound.

 

4.3.      The execution, delivery and performance of this Agreement by the
Lender have been duly authorized by all necessary actions, and this Agreement
has been duly executed and delivered by the Lender. This Agreement is valid and
binding upon such Lender and enforceable in accordance with its terms.



 



 3 

 

 

4.4.      Such Lender, either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of extending the
prospective Loan to the Borrower, and has so evaluated the merits and risks.
Such Lender is able to bear the economic risk of the Loan, at the present time,
is able to afford a complete loss of the Loan Amount. Such Lender acknowledges
that as of the date hereof, the Company has very limited financial resources,
and thus extension of the Loan to the Company is subject to significant risk.

 

4.5.      Such Lender acknowledges that it has had the opportunity to review the
Transaction Documents and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
transaction contemplated hereunder; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Such Lender acknowledges and agrees that neither the Company nor any
affiliate of the Company has provided such Lender with any information or advice
with respect to the Securities nor is such information or advice necessary or
desired.

 

5. Default

 

Each of the events or circumstances set out in the following paragraphs under
this Section 5 is an Event of Default (whether or not caused by any reason
outside the control of the Borrower or of any other person):

 

5.1.      Non-Payment. The Company fails to pay on the Repayment Date any amount
due and payable pursuant to the Transaction Document, unless payment is made as
soon as practicable and in any event within fourteen (14) Business Days of the
applicable due date;

 

5.2.      Invalidity. Any of the Transaction Documents shall cease to be in full
force and effect in any respect or shall not, or shall cease to, constitute the
legal, valid, binding and enforceable obligations of the Company, as applicable,
or might become unlawful or the exercise or enforcement of any rights and
remedies of the Lender under the Transaction Documents becomes subject to
material legal impediments. Any default under this Section 6.2 may be cured
within seven (7) Business Days (without prejudice to any other Event of Default
pursuant hereto).

 

5.3.      Bankruptcy. The Borrower shall make an assignment for the benefit of
creditors, or file with a court of competent jurisdiction an application for
appointment of a receiver, or similar official with respect to it or any
substantial part of its assets, or there shall be filed against the Borrower by
any third party any such application or petition, which application or petition
is not dismissed or withdrawn within thirty (30) Business Days from the date of
filing thereof.

 

5.4.      Merger without assumption. The Borrower consolidates or merges with or
into, or transfers all or substantially all its assets to, or reorganizes,
reincorporates or reconstitutes into or as, another entity and, at the time of
such consolidation, amalgamation, merger, transfer, reorganization,
reincorporation or reconstitution the resulting, surviving or transferee entity
fails to assume all the obligations and undertakings of such party under this
Agreement.



 



 4 

 

 

Upon the occurrence of an Event of Default and at any time, the Lender may, by
written notice to the Borrower, declare that an Event of Default has occurred
and/or that all or part of the outstanding Loan Amount is immediately due and
payable, whereupon it shall become immediately due and payable, together with
all interest accrued thereon and all other amounts payable under the Transaction
Documents (including Interest and fees, to the extent applicable). For avoidance
of doubt, nothing in this Section shall operate or be construed so as to
prejudice or derogate from any other rights, remedies and relief available to
the Lender under this Agreement, the other Transaction Documents or by law.

 

6. General and Miscellaneous.

 

6.1.      Confidentiality. The terms and conditions of this Agreement and the
other Transaction Documents shall be treated by the Parties as confidential
information and shall not be disclosed to any person or entity except as
required by applicable law, including the United States securities law, to its
auditors and other advisors (subject to confidentiality in accordance with the
principles set out herein), or in connection with any assignment or transfer
permitted hereunder.

 

6.2.      Assignment. Neither Party may assign their rights and/or obligation
hereunder, or any of them, without the prior written approval of the other
Party.

 

6.3.      Successors and Assigns. Without prejudice to the provisions of Section
6.2 (Assignment), this Agreement shall inure to the benefit of, and be binding
upon, the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

6.4.      Notices. Any notice or other communication required to be given by one
party hereto to another under this Agreement shall be in writing and shall be
deemed to have been served: (i) if personally delivered, when actually
delivered; or (ii) if sent by facsimile or e-mail, the next Business Day after
receipt of confirmation of transmission; or (iii) three (3) Business Days after
being mailed by certified or registered mail, postage prepaid (for the purposes
of proving such service, it being sufficient to prove that such notice was
properly addressed and posted) to the respective addresses of the parties set
out herein:

 

if to the Company:

 

Address: 1013 Centre Road, Suite 403-B in the City of Wilmington, County of New
Castle, State of Delaware, 19805

 

Attention: Gustavo Perrotta

Chairman of EZTD Inc. c/o

VCorp Services, LLC

 

if to the Lender:

 

Address: 42 Rue de la Vallee, L-2661 Luxembourg

Attention: Katia Roti

 



 5 

 

 

or at such other address, fax or email as any party shall have furnished to the
other in writing in accordance with this Section.

 

6.5.      Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof, and
supersedes any and all prior agreements, understandings, promises and
representation, whether written or oral, between the Parties with respect to the
subject matter hereof.

 

6.6.      Costs. Each Party shall bear its own costs incurred in connection with
the execution and consummation of this Agreement and the transaction
contemplated hereunder.

 

6.7.      Amendments. This Agreement may not be amended, modified, released, or
discharged in any manner except by an instrument in writing, referring to this
Agreement, and signed by all Parties.

 

6.5.      Severability. If, and solely to the extent that, any provision of this
Agreement shall for any reason be held to be excessively broad, the term shall
be construed in a manner to enable it to be enforced to the extent compatible
with applicable law. If, and solely to the extent that, any provision of this
Agreement shall be invalid or unenforceable, or shall render this entire
Agreement to be unenforceable or invalid, such offending provision shall be of
no effect and shall not affect the validity of the remainder of this Agreement;
provided, however, the Parties shall use their respective reasonable efforts to
renegotiate the offending provisions to best accomplish the original intentions
of the Parties.

 

6.6.      Choice of Law and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the Grand Duchy of Luxembourg. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other transaction documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the competent courts in the Grand Duchy of
Luxembourg• Each party hereby irrevocably submits to the exclusive jurisdiction
of the courts of the Grand Duchy of Luxembourg for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the transaction documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding.

 

6.7.      Waiver. No waiver of any right under this Agreement shall be deemed
effective unless contained in writing and signed by the Party charged with such
waiver, and no waiver of any right shall be deemed to be a waiver of any future
right or any other right arising under this Agreement.

 

6.8.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

 

[signature page follows]

 



 6 

 

 

IN WITNESS WHEREOF the parties hereto have signed this Loan Agreement as of the
date first hereinabove set forth.

 

Brorrower:

 

EZTD, INC.

 



By: /s/ Shimon Citron   Name: Shimon Citron   Title: CEO         Lender:      
Compagnie Financiere St Exupery SICAV-SIF         By:  [ex10i_1.jpg]   Name:
Vincent Cormeau / Bertrand Michaud   Title: Directors  





 



 

 

 

Schedule 3.6
Indebtedness

 

Lender  Loan Principal        YAII PN, Ltd. an affiliate of Yorkville Advisors
Global, LLC  $500,000  Compagnie Financiere St. Exupery SICAV-SIF  $1,000,000 
Finandrea S.P.A.  $700,000 

 

 

 



 

